239 S.W.3d 123 (2007)
Thelma SCHEMBRE, et al., Appellants,
v.
JEFFERSON MEMORIAL HOSPITAL, et al., Respondents.
No. ED 88414.
Missouri Court of Appeals, Eastern District, Division Three.
November 20, 2007.
Robert J. Lenze, St. Louis, MO, for appellant.
Kenneth C. Brostron, Lashly & Baer, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Thelma Schembre, Bobby J. Schembre, Laurie V. Laiben, Rebecca M. McNair, and Frank Schembre, Jr. (collectively referred to herein as "plaintiffs") appeal the judgment in favor of Jefferson Memorial Hospital and Christopher Guelbert, R.N. (collectively referred to herein as "defendants"). Plaintiffs claim the trial court erred in striking affidavits and testimony of jurors at the hearing on plaintiffs' motion for new trial. Plaintiffs also argue that the trial court erroneously allowed the jury to be informed that a previous defendant, Mid-America Transplant Service ("MTS") had been dismissed. In addition, plaintiffs argue the trial court erroneously responded to a question posed by the jury during deliberations. Finally, plaintiffs *124 claim the court erred in allowing defendants to argue their motion to dismiss without proper notice to plaintiffs.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).